08-5654-ag
         Apetyonok v. Holder
                                                                                        BIA
                                                                                A078 716 256
                                UNITED STATES COURT OF APPEALS
                                    FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.     CITATION TO SUMMARY ORDERS
     FILED AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY THIS COURT’S LOCAL RULE 32.1
     AND FEDERAL RULE OF APPELLATE PROCEDURE 32.1.     IN A BRIEF OR OTHER PAPER IN WHICH A
     LITIGANT CITES A SUMMARY ORDER, IN EACH PARAGRAPH IN WHICH A CITATION APPEARS, AT LEAST
     ONE CITATION MUST EITHER BE TO THE FEDERAL APPENDIX OR BE ACCOMPANIED BY THE NOTATION:
     “(SUMMARY ORDER).” A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF THAT SUMMARY ORDER
     TOGETHER WITH THE PAPER IN WHICH THE SUMMARY ORDER IS CITED ON ANY PARTY NOT REPRESENTED
     BY COUNSEL UNLESS THE SUMMARY ORDER IS AVAILABLE IN AN ELECTRONIC DATABASE WHICH IS
     PUBLICLY ACCESSIBLE WITHOUT PAYMENT OF FEE (SUCH AS THE DATABASE AVAILABLE AT
     HTTP://WWW.CA2.USCOURTS.GOV/). IF NO COPY IS SERVED BY REASON OF THE AVAILABILITY OF THE
     ORDER ON SUCH A DATABASE, THE CITATION MUST INCLUDE REFERENCE TO THAT DATABASE AND THE
     DOCKET NUMBER OF THE CASE IN WHICH THE ORDER WAS ENTERED.


 1            At a stated term of the United States Court of                  Appeals
 2       for the Second Circuit, held at the Daniel Patrick                  Moynihan
 3       United States Courthouse, 500 Pearl Street, in the                  City of
 4       New York, on the 11 th day of December, two thousand                nine.
 5
 6       PRESENT:
 7                ROBERT D. SACK,
 8                BARRINGTON D. PARKER,
 9                REENA RAGGI,
10                          Circuit Judges.
11       _________________________________________
12
13       SVETLANA VYACHESLAVOVNA APETYONOK,
14                Petitioner,
15
16                             v.                               08-5654-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL, *
20                Respondent.
21       _________________________________________


                 *
               Pursuant to Federal Rule of Appellate Procedure
         43(c)(2), Attorney General Eric H. Holder, Jr., is
         automatically substituted for former Attorney General
         Michael B. Mukasey as respondent in this case.
 1   FOR PETITIONER:           Alexander J. Segal, The Law Offices
 2                             of Grinberg & Segal, P.L.L.C.,
 3                             New York, New York.
 4
 5   FOR RESPONDENT:           Tony West, Assistant Attorney
 6                             General; Stephen J. Flynn, Assistant
 7                             Director; Jeffrey R. Meyer,
 8                             Attorney, Office of Immigration
 9                             Litigation, United States Department
10                             of Justice, Washington, D.C.
11
12       UPON DUE CONSIDERATION of this petition for review of a

13   Board of Immigration Appeals (“BIA”) decision, it is hereby

14   ORDERED, ADJUDGED, AND DECREED, that the petition for review

15   is DENIED.

16       Petitioner Svetlana Vyacheslavovna Apetyonok, a native

17   and citizen of Belarus, seeks review of the October 27, 2008

18   order of the BIA denying her motion to reopen.     In re

19   Svetlana Vyacheslavovna Apetyonok, No. A078 716 256 (B.I.A.

20   Oct. 27, 2008).   We assume the parties’ familiarity with the

21   underlying facts and procedural history of the case.

22       We review the BIA’s denial of a motion to reopen for

23   abuse of discretion.     Ali v. Gonzales, 448 F.3d 515, 517 (2d

24   Cir. 2006).   When the BIA considers relevant evidence of

25   country conditions in evaluating a motion to reopen, we

26   review the BIA’s factual findings under the substantial

27   evidence standard.     See Jian Hui Shao v. Mukasey, 546 F.3d



                                     2
1    138, 169 (2d Cir. 2008).     An alien seeking to reopen

2    proceedings must file her motion to reopen no later than 90

3    days after the date on which the final administrative

4    decision was rendered.     See 8 C.F.R. § 1003.2(c)(2).

5        In this case, it is undisputed that Apetyonok’s June

6    2008 motion was untimely inasmuch as the BIA issued a final

7    order of removal in July 2005.      See id.   However, there is

8    no time limit for filing a motion to reopen if it is “based

9    on changed circumstances arising in the country of

10   nationality or in the country to which deportation has been

11   ordered, if such evidence is material and was not available

12   and could not have been discovered or presented at the

13   previous hearing.”   8 C.F.R. § 1003.2(c)(3)(ii).      The BIA

14   reasonably found that Apetyonok’s motion to reopen did not

15   qualify for such an exception.

16       Contrary to Apetyonok’s argument, the BIA considered

17   the country conditions evidence in the record and adequately

18   indicated the basis for its determination that conditions

19   for political activists had not significantly worsened in

20   Belarus.   See Wei Guang Wang v. BIA, 437 F.3d 270, 275 (2d

21   Cir. 2006)(citing Xiao Ji Chen v. U.S. Dep’t of Justice, 434

22   F.3d 144, 160 n.13 (2d Cir. 2006)).      Indeed, the BIA


                                     3
1    reasonably found that the country conditions evidence in the

2    record indicated that conditions in Belarus remained poor

3    for political activists, but did not demonstrate that

4    conditions had materially worsened since the time of

5    Apetyonok’s hearing before the Immigration Judge.    See 8

6    C.F.R. § 1003.2(c)(3)(ii); see also Norani v. Gonzales, 451

7    F.3d 292, 294 & n.3 (2d Cir. 2006).    Moreover, Apetyonok’s

8    reliance on Serafimovich v. Ashcroft, 456 F.3d 81 (2d Cir.

9    2006), and Poradisova v. Gonzales, 420 F.3d 70 (2d Cir.

10   2005), is misplaced because those cases concern country

11   conditions in Belarus during different time periods than the

12   one at issue here.    Because we find that the BIA did not err

13   in finding that Apetyonok did not demonstrate a material

14   change in country conditions, we need not reach Apetyonok’s

15   argument that the BIA erred in finding that she was not

16   prima facie eligible for relief from removal.    See 8 C.F.R.

17   § 1003.2(c)(2),(3).

18       Finally, we reject Apetyonok’s due process challenge

19   because she has no due process right in seeking a

20   discretionary grant of a motion to reopen.    See Yuen Jin v.

21   Mukasey, 538 F.3d 143, 156-57 (2d Cir. 2008); Gomez-Palacios

22   v. Holder, 560 F.3d 354, 361 n.2 (5th Cir. 2009); Iglesias


                                    4
1    v. Mukasey, 540 F.3d 528, 531 (7th Cir. 2008).   In any

2    event, Apetyonok received ample process.

3        For the foregoing reasons, the petition for review is

4    DENIED. Having completed our review, we DISMISS the

5    petitioner's pending motion for a stay of removal as moot.

 6                              FOR THE COURT:
 7                              Catherine O’Hagan Wolfe, Clerk
 8
 9
10                              By:___________________________




                                  5